 



Exhibit 10.6
Fourth Amendment to the
Bowater Incorporated Benefits Equalization Plan
As Amended and Restated Effective February 26, 1999
     WHEREAS, Bowater Incorporated (the “Company”) previously amended and
restated the Bowater Incorporated Benefits Equalization Plan as of February 26,
1999 (the “Plan”);
     WHEREAS, Section 9 of the Plan permits the Human Resources and Compensation
Committee of the Board of Directors of the Company (the “HRCC”) to amend the
Plan; and
     WHEREAS, the HRCC desires to amend the Plan to: (1) freeze participation
and Plan benefits as of January 1, 2007 for those participants who are younger
than age 55 and whose age plus years of service total less than 70
(“non-grandfathered participants”) and (2) provide that no new employees shall
be eligible to participate in the Plan after December 31, 2006.
     NOW, THEREFORE, the Plan is amended, effective as of January 1, 2007, in
the following respects:
     1. Section 1 is amended by adding a new paragraph at the end thereto to
read as follows:
     “Effective as of January 1, 2007, the Plan will be frozen to new, otherwise
eligible employees and to active participants who are less than age 55 and whose
age plus years of service total less than 70 (determined as of December 31,
2006). The Plan, as may be amended from time to time, will continue for
participants who are age 55 or older or whose age plus years of service equal or
exceed 70 (determined as of December 31, 2006).”
     2. Section 3 is amended by adding the following at the end thereto to read
as follows:
     “Notwithstanding anything in the Plan to the contrary, effective as of
January 1, 2007, Participants who are less than age 55 and whose age plus Years
of Service (determined under the Funded Plans) total less than 70 (determined as
of December 31, 2006) shall cease to actively participate in the Plan, and all
benefits shall cease to accrue for such Participants. No additional compensation
(within the meaning of the Funded Plans) or Years of Service earned by such a
Participant after December 31, 2006 shall be applied to determine the amount of
the Participant’s benefits pursuant to Section 4. In addition, effective as of
January 1, 2007, no new Eligible Employees shall be eligible to participate in
the Plan.”
* * *
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the HRCC has caused this Fourth Amendment to the Plan
to be executed by a duly authorized officer this 10th day of October, 2006.

         
 
  BOWATER INCORPORATED
 
       
 
  By:   /s/ James T. Wright
 
       
 
      James T. Wright
Title: Executive Vice President — Human Resources

 